Case 1:16-cv-04270-VM-GWG Document 159 Filed 06/25/20 Page1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ae ee ee ee ee xX
ROCKY ASPEN MANAGEMENT 204 LLC :

Plaintiff,

: 16 Civ. 4270(VM)
-against- : ORDER

HANFORD HOLDINGS LLC, :

Defendant. :
ae ee ee ee ee xX

VICTOR MARRERO, U.S.D.J.:

It is hereby ordered that a teleconference in the
above-captioned action will be held on June 30, 2020 at 3:00
p.m. The teleconference shall take place using the dial-in number

1-888-363-4749 and access code 8392198.

SO ORDERED:

Dated: New York, New York
25 June 2020

: OG PT PZ

 

Victor Marrero
U..5. Beds
